¶30 (concurring) — I concur in the majority’s conclusion however object to its obiter dictum that the general governmental purpose of combating global warming, at least as it was done here, is “a meritorious one . . . .” Majority at 439.
Sanders, J.
¶31 On this record Seattle City Light’s program of paying others not to emit greenhouse gases has about as much effect on global warming as making a bonfire out of ratepayers’ hard-earned dollars. Let us consider the following:
There are uncertainties about whether warming will really be bad (think longer growing seasons), but let’s assume that cutting carbon dioxide emissions is a desirable goal.
*454The nations that signed the Kyoto Protocols on global warming agreed to cut their emissions in the future. If each of them made the sacrifices of full compliance (the betting is that few will even come close), and those measures worked as expected, the world would end up only a tenth of a degree cooler.
And if that big an effort gets no results, state and local government policies can only be empty gestures. Economic activity will shift away from them toward other areas or nations — remember that China and India are exempt from the agreement.
Robert Michaels, Commentary, Renewable Electricity “Creating” Jobs, Destroying Wealth, Env’t & Climate News, Dec. 2006, at 12.
J.M. Johnson, J., concurs with Sanders, J.